DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 10, 12, and 35 were corrected to obviate issues under 35 U.S.C. 112(b). Claim 8, 9, 16-21, 25-27 have been canceled. Claims 4-7, 13-15, 22-24 have been withdrawn. Withdrawn Claims 6, 7, 12, 15, and 24 are eligible for rejoinder, and thus have been rejoined as detailed below. 

Election/Restrictions
Claims 1, 10, and 33 are allowable. Claims 4-7, 13-15, 22-24 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 10/12/2021, is hereby withdrawn and claims 4-7, 13-15, 22-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Withdrawn claims 4-7, 13-15, 22-24 are now rejoined.
Claims 1-7,10-15, 22-24 and 28-38 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record is Temple at al. (U.S. Patent No. 3,109,233 A) in combination with Rubino et al. (U.S. Patent No. 5,479,688 A).

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The most relevant prior art with respect to a rail bond tool is Temple at al. (U.S. Patent No. 3,109,233 A), regarding claim 1: Temple at al. discloses rail bond tool (7 Figs. 1 and 2): a socket (S Fig. 1-A inserted below) adapted to removably and matingly receive the rail bond head (2 fig. 3), the socket (S Fig. 1-A inserted below) having an interior having: a rail bond tool interior upper cylindrical wall portion (SU Fig. 1-B inserted below), a rail bond tool interior lower cylindrical wall portion (SL Fig. 1-B inserted below) having a larger diameter than the rail bond tool interior upper cylindrical wall portion (see Fig. 1-B inserted below), a rail bond tool interior frustoconical (F Fig. 1-A inserted below) wall portion therebetween (see figs. 3 and 1-A inserted below), an opening (O Fig. 1-A inserted below) at a distal end of the socket adjacent the rail bond tool interior lower cylindrical wall portion having the same diameter as the rail bond tool interior lower cylindrical wall portion (see figs. 2 and 3), the rail bond tool interior upper cylindrical wall portion, the rail bond tool interior frustoconical wall portion (F Fig. 1-A inserted below), and the rail bond tool interior lower cylindrical wall portion adapted to removably and matingly receive the rail bond head (shown in Fig. 3; Column 2, lines 7-10).
However Temple et al., alone or in combination does not teach, suggest or make obvious that the tool the slot extending from the opening through the rail bond tool interior lower cylindrical wall portion and the rail bond tool interior frustoconical wall portion to the socket exterior wall portion, and the slot adapted to removably receive the rail bond terminal.  Temple et al. also does not teach that the rail bond tool is capable of being used for the removal of a rail bond from a web of a track rail, the rail bond having a rail bond head having a rail bond upper cylindrical portion, a rail bond lower cylindrical portion having a larger diameter than the rail bond upper cylindrical portion, a rail bond frustoconical portion therebetween, a rail bond terminal connected thereto, a rail bond roof portion atop the rail bond upper cylindrical portion, and a rail bond shank connected to the bottom of the rail bond head.
Lastly, Temple et al. does not teach that the tool is capable of being used for the installation of a rail bond. 
Thus, one would only arrive at the claimed invention by using improper hindsight reasoning knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.

    PNG
    media_image1.png
    465
    557
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    610
    480
    media_image2.png
    Greyscale


The most relevant prior art with respect to socket with the slot is Rubino at al. (U.S. Patent No. 5,479,688 A), regarding claim 1: A tool (100 Fig. 13) for removal (Column 6, lines 14-17), comprising: 30a socket (S Fig. 2-B inserted below) adapted to removably and matingly receive a head (102 Fig. 13), the socket (S Fig. 2-B inserted below) having an interior having: a tool interior upper cylindrical wall portion (CU Fig. 2-B inserted below),Page 2 of 11 Application No. 16/525,512Amendment dated February 12, 2022Reply to Office Action of October 12, 2021a tool interior lower cylindrical wall portion (CL Fig. 2-B inserted below) having a larger diameter than the tool interior upper cylindrical wall portion (shown in Fig. 2-B inserted below), a tool interior frustoconical wall portion (W Fig. 2-A inserted below) therebetween, an opening at a distal end (J Fig. 2-A inserted below) of the socket adjacent the tool interior5 lower cylindrical wall portion having the same diameter as the tool interior lower cylindrical wall portion (see Figs. 2-A and 2-B inserted below), the tool interior upper cylindrical wall portion (CU Fig. 2-B inserted below), the tool interior frustoconical wall portion (W Fig. 2-A inserted below), and the tool interior lower cylindrical wall portion (CL Fig. 2-B inserted below) adapted to removably and matingly (Column 6, lines 14-17 and lines 34-36) receive a head (102 Fig. 13), a socket exterior wall portion (exterior wall of 18 Fig. 13), and a slot (106). 
However Rubino et al. as modified does not alone or in combination does not teach, suggest or make obvious wherein the tool is to be used for installing and removing rail bonds having a rail bond head having a rail bond upper cylindrical portion, a rail bond lower cylindrical portion having a larger diameter than the rail bond upper cylindrical portion, a rail bond frustoconical portion therebetween, a rail bond terminal connected thereto, a rail bond roof portion atop the rail bond upper cylindrical portion, and a rail bond shank connected to the bottom of the rail bond head and the slot extending from the opening through the tool interior lower cylindrical wall portion and the tool interior frustoconical wall portion to the socket exterior wall portion,15 the slot adapted to removably receive a terminal. Furthermore, modification of Rubino et al. as modified is not obvious as there is no reason to suggest the tool could be used for rail bonds as defined, nor is there reason to suggest the slot is to be extended from the opening through the rail bond tool interior lower cylindrical wall portion and the rail bond tool interior frustoconical wall portion to the socket exterior wall portion for receiving a rail bond terminal. 
Thus, one would only arrive at the claimed invention by using improper hindsight reasoning knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.

Claims 2-7 and 28-29 are indicated as free of art based on their dependency to Claim 1.  Claims 10 and 33 are indicated allowable for similar reasons as Claim 1. Claims 11-15 and 31-32, as well as 22-24 and 34-38 are indicated as allowable based on their dependency to Claims 10 and 33.  

    PNG
    media_image3.png
    315
    515
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    315
    435
    media_image4.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/            Examiner, Art Unit 3723     

/ANNE M KOZAK/            Supervisory Patent Examiner, Art Unit 3723